Citation Nr: 0016945	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973.  

FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Department 
of Veterans Affairs (VA) Regional Office (RO) in a January 
1996 rating decision.  The veteran was informed of this 
decision but did not submit a timely Notice of Disagreement 
(NOD).  

2.  The evidence received since that time, which was not 
previously considered and which bears directly and 
substantially upon the specific matter under consideration, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim.      

3.  The veteran has a current diagnosis of post-traumatic 
stress disorder, which was attributed to events he reported 
occurred during service.  

4.  The veteran has not presented sufficient objective 
evidence to verify the claimed stressors in service reported 
to have led to the post service PTSD.  


CONCLUSIONS OF LAW

1.  The evidence received since the January 1996 RO decision 
denying service connection for PTSD is new and material, and 
the veteran's claim for service connection for that disorder 
is reopened.  38 U.S.C.A. §§ 1110, 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1999).

2.  The claim for entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.304 (f) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's initial claim for service connection for PTSD 
was denied in a January 1996 rating action.  The basis of 
this action was that there was an absence of a confirmed 
diagnosis of PTSD on the VA examination, and of a confirmed 
stressor.  The veteran was properly notified of this 
decision, but he failed to file a timely NOD.  38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991); 38 C.F.R. § 20.200, 20.302(a).  
Therefore the January 1996 rating decision became final, when 
the veteran did not file an NOD within one year of the date 
he was notified of that unfavorable determination, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104(a) (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provided that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determination of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156 (a), "new" evidence "means evidence not previously 
submitted to agency decision makers...which is neither 
cumulative nor redundant"; "Material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 U.S.C.A § 5108; Fossie 
v. West, 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156 (a)

A two step analysis is conducted under 38 U.S.C.A § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), the Court held 
that the two step process set out in Manio for reopening 
claims became a three step process under the Federal 
Circuit's holding in Hodge.  The Board must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156 (a), i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim; second, if new and material evidence has been 
presented, immediately upon reopening the Board must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A § 5107 (a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuing the duty to assist under 38 U.S.C.A § 5107 (b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992) 

Since that time, added to the claims folder were statements 
from the veteran, a report of treatment at a private medical 
facility, reports of outpatient treatment at a VA facility, 
an examination conducted for the VA by a private physician, 
and a statement from a staff psychiatrist at a VA outpatient 
facility.  The Board must now review this evidence to 
determine if it is new and material, so that the veteran's 
claim may be reopened.  

In this regard, the Board notes that the reports of 
outpatient treatment afforded the veteran by the VA indicate 
that he is receiving treatment for PTSD.  In an August 1998 
letter, a staff psychiatrist at the VA Outpatient Clinic 
concluded that the veteran was suffering from symptoms of 
PTSD, and that the veteran's diagnosis was PTSD.  Moreover, 
the report of examination performed for the VA in September 
1998 indicated that the diagnosis was PTSD, and based this 
conclusion not only on the veteran's current symptomatology 
but also on the events the veteran was reported to have 
experienced in service.  

This evidence has not been previously considered and bears 
directly on the question at issue, that is, whether the 
veteran has PTSD as a result of service.  Moreover, in view 
of the fact that the prior denial was predicated, in part, on 
the conclusion that there was no diagnosis of PTSD, the 
reports showing a current diagnosis of PTSD indicate that 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As the Board 
therefore concludes that the veteran has submitted new and 
material evidence, his claim for service connection must be 
reopened.  

As noted above, the next step in the analysis is to determine 
if the veteran has submitted a well grounded claim.  In order 
for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); 
evidence of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and evidence of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Here, the Board has a diagnosis of 
PTSD, which the examiner has concluded is related to the 
veteran's period of service.  The veteran has made statements 
regarding the presence of stressors in service.  For the 
purpose of determining if he has submitted a well grounded 
claim, the Board will assume the credibility of these 
statements.  Hence, the Board concludes that the veteran has 
presented a well grounded claim for service connection for 
PTSD.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  The veteran 
has been furnished with ample opportunity to provide 
information to verify the claimed stressors. 

The Court has held that the three elements of a claim of 
service connection for PTSD are: 1) a current, clear medical 
diagnosis of PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor. Cohen v. Brown, 10 
Vet. App. 128, 129 (1997).  The issue of whether there is 
credible supporting evidence that the claimed in-service 
stressor actually occurred is factual in nature, and hence 
within the expertise of the Board.  

Initially, the Board notes that the veteran served in United 
States Navy, and was assigned to a destroyer in the 
contiguous waters off Vietnam.  Accordingly, he was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
His DD 214 indicates that he was awarded one Bronze Service 
Star to his Vietnam Service Medal.  This indicates that the 
veteran served in a named campaign, and is not the equivalent 
of the Bronze Star Medal, which may be awarded for heroism 
under combat.  The Board finds no other evidence in the 
veteran's service records which would validate a finding that 
the veteran served in combat.  Under such circumstances, the 
veteran must verify the existence of the stressor by 
objective evidence.  38 C.F.R. § 3.304 (f) (1999)

The veteran in his initial claim indicated that he had 
witnessed a friend dying. However, when he was informed that 
there was no one with that name who had died during the 
timeframe the veteran was in Vietnam, he indicated that he 
wasn't sure if he had remembered the name properly.  In an 
annotation to an April 1998 VA letter, the veteran indicated 
that he was stationed in Quang Tri province during heavy 
fighting, that he was involved in heavy fighting while 
stationed on the destroyer, and that he saw a friend die, but 
again was not able to remember the name of the friend, 
indicating that he was only 19 years old at the time.  In an 
examination for compensation purposes conducted by a private 
physician in September 1998, the veteran indicated that he 
saw a lot of death, felt guilty about killing women and 
children, and was shot several time, although he did not 
sustain any physical injury.  

The veteran has not presented any objective evidence to 
verify these stressors.  Moreover, given the general nature 
of the stressors which the veteran has reported, he has not 
provided sufficient information by which the VA can verify 
these stressors.  As the veteran has therefore not met one of 
the requirement for a successful claim for service connection 
for PTSD, his claim must be denied. 

In reaching this conclusion, the Board notes that the 
determination made on appeal, that the claim for service 
connection for PTSD must be denied on the merits is different 
than the determination made by the agency of original 
jurisdiction, that the veteran has not submitted new and 
material evidence to reopen a claim for entitlement to 
service connection for PTSD.  However, the Board concludes 
that the veteran's due process rights have not been 
prejudiced by this action.   Bernard v. Brown,  4 Vet. App. 
384 (1993)  In this regard, the Board notes that in the 
December 1998 supplemental statement of the case (SSOC), it 
was reported that in reviewing the April 1998 decision, the 
RO found that his military personnel file did not reveal that 
an inservice stressor occurred, and that the stressor 
statement was unverifiable.  In considering evidence received 
subsequent to this, the RO again noted that the veteran 
provided unverifiable stressors, not sufficiently detailed to 
permit verification.  Thus, the Board finds that the veteran 
was given sufficient information regarding the basis of the 
Board's action, and the opportunity to present evidence in 
support of his claim.  Accordingly, as noted, the Board must 
conclude that his due process rights were not prejudiced.  


ORDER

The veteran has presented new and material evidence to reopen 
a final denial of service connection for PTSD and the claim 
is well grounded; however, service connection for PTSD is 
denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

